Citation Nr: 1128181	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-50 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from October 1971 to October 1977 and with the United States Air Force from March 2007 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied the above claim.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused by acoustic trauma during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

The Veteran contends that he was exposed to acoustic trauma during service as a result of his duties as an aircraft mechanic.  He further alleges that he has experienced hearing loss since his service discharge.  Therefore, the Veteran claims that service connection is warranted for bilateral hearing loss.

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or, when chronicity in service is not adequately supported, (b) evidence of continuity of symptomatology after discharge. 

With regard to the presumption periods under 38 C.F.R. § 3.307, service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established by showing that hearing loss manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The evidence demonstrates a current disability of bilateral hearing loss.  A VA examination report dated September 2007 shows the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385 with auditory thresholds at 40 or greater at one of the five relevant frequencies bilaterally.  The Veteran has also been diagnosed with moderate to severe high frequency sensorineural hearing loss bilaterally.  See October 2008 VA examination report.

As noted above, the Veteran asserts that was he exposed to noise as aircraft mechanic.  He submitted a statement in June 2008 explaining that he had multiple assignments from June 1972 to October 1977 where he was present on the flight line for engine starts and dispatch of aircraft, performed operational check of engine components while standing next to the engines or kneeling underneath them, and that these checks were done at low power and full power throttle settings.  He states that he wore hearing protection, but that the hearing protection was not adequate.  See June 2008 statement; October 2010 hearing transcript.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214)  shows service as an aircraft mechanic.  Therefore, the Board finds that the Veteran's account of in-service noise exposure is credible as it is consistent with the duties associated with his military occupational specialty. 

In October 2010, the Veteran's private audiologist, a doctor of audiology, submitted a statement asserting that the Veteran's hearing loss is at least as likely as not due to his military noise exposure, particularly aircraft engines.  Additionally, the Veteran testified at his October 2010 hearing that his symptoms of hearing loss, though not as severe as they later came to be, have been present since discharge from his first period of active service.  The Veteran is competent to testify to his symptoms of hearing loss, as hearing loss is the sort of readily identifiable symptom that is subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Specifically, the Veteran remembered not being able to hear well enough to converse easily after noise exposure in service.  Furthermore, the Board finds that the Veteran's testimony is credible as it is facially plausible and consistent with the character of noise exposure described in his service records.

In October 2008, the Veteran was provided with a VA examination.  The examiner reviewed the audiograms of record completed during his period of National Guard service and stated that they showed that hearing loss did not begin for the left ear while the Veteran was on active duty.  For the right ear, the examiner could not say when hearing loss began.  Generally, the examiner stated that he could not give an opinion without resort to speculation.  As such, the opinion is contradictory with regard to the left ear and speculative with regard to the right ear and is thereby insufficient to establish the lack of a nexus between the Veteran's in-service acoustic trauma and current disorder.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).   

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the Veteran's lay testimony or the medical opinion of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence establishes that the Veteran has a current diagnosis of hearing loss, the Veteran has submitted credible and competent lay statements attesting to the existence of noise exposure in service and continuous symptoms of hearing loss service, and the Veteran's private audiologist opined that the noise exposure in service caused the Veteran's current hearing loss.  While the competent evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  Accordingly, the appeal is granted.

Further inquiry could be undertaken with a view toward the development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Therefore, service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


